DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Saida et al. JP 2002142669 (a human translation has been attached herein) in view of Kawasaki (“Drinks Technology Development and Flavor) (cited on Information Disclosure Statement filed September 6, 2019), Swaine Jr. et al. US 4,938,985, Ueda et al. US 2011/0052623, and Shibata et al. US 2018/0360063.
Regarding Claim 1, Saida et al. discloses a beverage (‘669 Translation, Paragraph [0001]) comprising a lactic acid bacterium (‘669 Translation, Paragraph [0020]) powder (‘669 Translation, Paragraph [0049]) and a high intensity sweetener (‘669 Translation, Paragraph [0039]).
 Saida et al. is silent regarding the beverage comprising 10 to 5000 ppb of nootkatone and 2.5 to 2000 ppb of linalool.
Kawasaki discloses a beverage comprising nootkatone and linalool (Page 16, lines 1-5) (Page 12, Table 5).
Both Makoto et al. and Kawasaki are directed towards the same field of endeavor of beverages.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the flavoring agents added to Makoto et al. and incorporate nootkatone and linalool into the beverage of Makoto et al. as taught by Kawasaki in order to improve the flavors of the beverages.  One of ordinary skill in the art would incorporate nootkatone and linalool added at a small amount based upon the flavor profile desired by a particular consumer.
Further regarding Claim 1, Saida et al. modified with Kawasaki is silent regarding the amount of nootkatone added being 10 to 5000 ppb and the amount of linalool added being 2.5 to 2000 ppb.
Swaine Jr. et al. discloses a beverage comprising nootkatone being in an amount of about 100 ppb to about 500 ppb and linalool being in an amount of about 200 ppb to about 1000 ppb (‘985, Column 37, lines 10-20).
Both Saida et al. and Swaine Jr. et al. are both directed towards the same field of endeavor of beverage compositions.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Saida et al. in view of Kawasaki and incorporate nootkatone and linalool in the claimed range amounts as taught by Swaine Jr. et al. based upon the particular flavor profile desired by a particular consumer.
Further regarding Claim 1, Saida et al. modified with Kawasaki and Swaine Jr. is silent regarding the lactic acid bacterium powder being a disrupted lactic acid bacterium powder in which bacterial cells of the powder are damaged by disrupting a cell structure of lactic acid bacteria of the powder.
Ueda et al. discloses a beverage composition comprising a lactic acid bacterium (‘623, Paragraph [0129]) having a disrupted cell structure (‘623, Paragraph [0049]).  Additionally, Shibata et al. discloses a beverage prepared by disrupting a cellular structure of microbial cells to damage the cells and processing powder into a fine powder than a microbial cell powder via autolysis treatment (‘063, Paragraphs [0055]-[0056]) for a lactic acid containing beverage (‘063, Paragraph [0129]).
Saida et al., Ueda et al., and Shibata et al. are all directed towards the same field of endeavor of beverage compositions comprising a lactic acid bacterium.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage composition of Saida et al. and incorporate a lactic acid bacterium having a disrupted cell structure in which bacterial cells of the powder are damaged by disrupting 
Regarding Claim 2, Swaine Jr. et al. discloses nootkatone being in an amount of about 100 ppb to about 500 ppb and linalool being in an amount of about 200 ppb to about 1000 ppb (‘985, Column 37, lines 10-20).  Using the high endpoint of 500 ppb of nootkatone and the low endpoint of 200 ppb of linalool, the mass ratio of nootkatone to linalool is 500 ppb nootkatone/200 ppb linalool = 2.5 nootkatone/linalool, which falls within the claimed mass ratio range of nootkatone/linalool = 1 to 1000.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the mass ratio of nootkatone/linalool to fall within the claimed mass ratio range as taught by Swaine Jr. et al. based upon the particular flavor profile desired by a particular consumer.
Regarding Claim 3, the limitations “wherein the lactic acid bacterium powder is a powder of lactic acid bacteria cultured in a milk free culture medium” are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe,
Regarding Claim 6, Saida et al. discloses the high intensity sweetener being acesulfame potassium, sucralose, and aspartame (‘669 Translation, Paragraph [0039]).
Regarding Claim 7, Saida et al. discloses a sugar content of the beverage being 5.1 (‘669 Translation, Table 3, Paragraph [0067]) (‘669 Translation, Table 4, Paragraph [0075]) which falls within the claimed sugar content of 0.1 to 7.0 brix.
Regarding Claim 8, Saida et al. discloses an energy of the beverage being 20 kcal/100 ml (‘669 Translation, Paragraphs [0007], [0026], and [0039]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Saida et al. JP 2002142669 (a human translation has been attached herein) in view of Kawasaki (“Drinks Technology Development and Flavor) (cited on Information Disclosure Statement filed September 6, 2019), Swaine Jr. et al. US 4,938,985, Ueda et al. US 2011/0052623, and Shibata et al. US 2018/0360063 as applied to claim 1 above in further view of Pan et al. US 2013/0089641.
Regarding Claim 4, Saida et al. modified with Kawasaki, Swaine Jr. et al., Ueda et al., and Shibata et al. is silent regarding the lactic acid bacterium being in an amount of 0.005 mass% or more and 0.5 mass% or less.
Pan et al. discloses a beverage (drink) (‘641, Paragraph [0011]) comprising lactic acid bacterium in an amount of 0.1% (‘641, Table 26) (‘641, Paragraph [0051]), which falls within the claimed lactic acid bacterium amount range of 0.005 mass% or more and 0.5 mass% or less.
Both Saida et al. and Pan et al. are directed towards the same field of endeavor of beverage compositions.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage of Saida et al. to have lactic acid of prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, one of ordinary skill in the art would adjust the amount of lactic acid bacterium incorporated within the beverage based upon the particular flavor profile desired by a particular consumer.

Response to Arguments
Examiner notes that the previous Claim Objections and rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Applicant's arguments filed May 10, 2021 have been fully considered but they are not persuasive.
Applicant argues on Pages 5-6 of the Remarks that Saida et al. discloses a milk beverage including live lactic acid bacteria and asserts that the live lactic acid bacteria is not the lactic acid bacterium powder implying that lactic acid bacteria in the power are not alive or the disrupted lactic acid bacterium powder in which bacterial cells of the powder are damaged by disrupting a cell structure of lactic acid bacteria of the powder as recited by amended Claim 1.  Applicant alleges that Saida adds live lactic acid bacteria through yogurt starter with live lactic acid bacteria that is not the lactic acid bacterium powder or the disrupted lactic acid bacterium powder in which bacterial cells of the powder are damaged by disrupting a cell structure of lactic acid bacteria of the powder.
Examiner argues that Saida et al. discloses skim milk powder (‘669 Translation, Paragraph [0049]) and the milk having lactic acid (‘669 Translation, Paragraph [0052]).  Ueda et al. and Shibata et al. are both being relied upon to teach the limitations regarding the disrupted cell structure.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, this argument is not found persuasive.
Applicant argues on Page 7 of the Remarks with respect to Claim 3 that the lactic acid bacterium powder being a powder of lactic acid bacteria cultured in a milk free culture medium solves the problem that the odor of the cultured lactic acid bacterium powder is strongly felt and becomes a flavor with no clean sensation and solves the problem by using the lactic acid bacterium powder in combination with a high intensity sweetener, 10 to 5000 ppb of nootkatone and 2.5 to 2000 ppb of linalool and alleges that one of ordinary skill in the art would not be motivated to select linalool and nootkatone among many compounds to suppress the culture medium odor of a beverage resulting from lactic acid bacteria.
Examiner argues that Swaine Jr. et al. is being relied upon to teach the limitations regarding the claimed ranges of nootkatone and linalool used in the beverage.  Additionally, Kawasaki teaches that nootkatone and linalool are known flavoring agents used in beverages.  It would have been obvious to one of ordinary skill in the art to use nootkatone and linalool based upon the desired flavor profile.  Furthermore, applicant does not provide any data supporting the allegations regarding In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (MPEP § 2145).  Therefore, this argument is not found persuasive.
Applicant argues on Pages 8-9 of the Remarks that Swaine discloses amounts of linalool and nootkatone comprised in a beverage that overlaps the specific amounts of linalool and nootkatone recited in Claim 1 but alleges that one of ordinary skill in the art would have no reason to apply Swaines amount to a beverage which contains the lactic acid bacterium powder.
Examiner argues Swaine teaches it was known and conventional to incorporate the claimed amounts of linalool and nootkatone in a beverage.  One of ordinary skill in the art would adjust the amount of linalool and nootkatone based upon the particular flavor profile desired by a consumer.  Furthermore, applicant’s assertion that the amounts of linalool and nootkatone recited in claim 1 is smaller than a taste threshold so each unique flavor cannot be felt is not supported by objective data.  Arguments of counsel cannot take the place factually supported objective evidence in view of In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (MPEP § 2145).  Therefore, this argument is not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ERICSON M LACHICA/Examiner, Art Unit 1792